DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, and7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tremoulet, Jr. et al. (US 2003/0122322).
With regard to claim 1, Tremoulet discloses a sealing plug assembly (as seen in Fig. 1, etc.), comprising: a plug body (i.e. the body of 22), having an annular outer surface (i.e. the annular outer surface of 22 (e.g. 14)) and a first annular recess (120), 5wherein the annular outer surface has a plug side (e.g. facing the main portion of the plug) and an exposed side (e.g. facing 30 as it is exposed to the pressure of 30) opposite each other (as seen in Fig. 1, 2 etc.), and the first annular recess is located at the annular outer surface (as seen in Fig. 1, 2, etc.) and is located 

With regard to claim 2, Tremoulet discloses that the plug body has a side surface (i.e. the bottom surface of the groove) located at a side of the first annular recess (as seen in Fig. 2), the first sealing ring further has an inner surface (i.e. the inner periphery thereof) and at least one annular groove (the groove containing 138, which is recessed to at least a small degree and htus is a groove), the inner surface faces the side surface (as seen in Fig. 2), a side of the inner surface is connected to the second inclined surface (as seen in Fig. 2), and the at least one annular groove is located at the inner surface (as seen in Fig. 2).

claim 3, Tremoulet discloses a second sealing ring (138), wherein the second sealing ring is disposed in the at least one annular groove (as seen in Fig. 2).

With regard to claim 6, Tremoulet discloses that an angle between the second inclined surface and the side surface ranges between 30 degrees and 60 degrees (as seen in Fig, 2 as it is a curved inclining with values of approximately zero to approximately 90 degrees).

With regard to claim 7, Tremoulet discloses that the angle between the second inclined surface and the side surface is 45 degrees (as seen in Fig, 2 as it is a curved inclining with values of approximately zero to approximately 90 degrees).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Tremoulet, Jr. et al. (US 2003/0122322) alone.
With regard to claim 12, Tremoulet fails to disclose that the elastic component has a notch located at a side of the elastic component away from the guide ring. However it would have been considered obvious to one having ordinary skill in the art, at the time the invention was made, to have modified the device of Tremoulet such that the elastic component has a C-shaped profile (and thus has a notch) at a side of the elastic component away from the guide ring as Examiner hereby takes Official Notice that the art is replete with such notches (C-shaped elastic seal rings). Such a modification would have provided the expected benefit of better sealing as the lips defined by the notch would be biased apart in response to the pressure to be sealed, thus increasing contact pressure as a function of increasing pressure.

Allowable Subject Matter
Claims 4-5 and 8-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Examiner recommends incorporating the subject matter of either claim 4 or claim 8 into claim 1, along with intervening claim 2.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS L FOSTER whose telephone number is (571)270-5354.  The examiner can normally be reached on M-F 9:00am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS L FOSTER/            Primary Examiner, Art Unit 3675